     Case 2:18-cv-01316 Document 113 Filed 10/05/18 Page 1 of 1 PageID #: 478



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


ROBIN JEAN DAVIS,

                               Plaintiff

v.                                                    CIVIL ACTION NO. 2:18-cv-01316

JIM JUSTICE, Governor, et al.,

                               Defendants.



                                             ORDER


        On October 4, 2018, this Court held a telephonic status conference in the above-styled case.

For reasons more fully stated on the record at the conference, the Court DIRECTS the Defendants’

to file any response to Plaintiff’s motion for preliminary injunction no later than October 12, 2018.

Any reply shall be filed no later than October 15, 2018. The Court will hold a hearing on the

motion on October 16, 2018, at 9:30 a.m.

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:          October 4, 2018
